10/21/2020


     IN THE SUPREME COURT OF THE STATE OF MONTANA                       Case Number: DA 19-0569



                           No. DA 19-0569

STATE OF MONTANA,

          Plaintiff and Appellee,

     v.

BYRCE COX,

          Defendant and Appellant.



                               ORDER




     Upon consideration of Appellant’s motion to voluntarily dismiss

appeal and good cause appearing,

     IT IS HEREBY ORDERED that Appellant’s appeal in the above

matter is hereby DISMISSED with prejudice.




                                                             Electronically signed by:
                                                                   Mike McGrath
                                                      Chief Justice, Montana Supreme Court
                                                                 October 21 2020